                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

RONALD JONES,
                                                     Civil No. 13-7832 (KM) (MAH)
                       Plaintiff,

                       v.                            OPINION

B. MCKOY et al.,

                       Defendants.




                                     I.     INTRODUCTION

       Plaintifipro se, Ronald Jones, commenced this action on December 23, 2013, by filing a

complaint under 42 U.S.C.    § 1983. (“CplL”, DE 1) The action was initially administratively
terminated, as the complaint included a defective application to proceed in fonna paupeuis. (DE

2.) Mr. Jones subsequently filed a proper infonna pauperis application, and the action was

reopened. (DE 3, 5.) Thereafter, the action was again administratively terminated because Mr.

Jones failed to update his address with the Court in compliance with Local Civil Rule 10.1 and

could not be contacted. (DE 6, 7.) Thereafter, Mr. Jones provided the Court with an updated

address. (DE 8.) The Court now reopens this action and undertakes a screening of the complaint

pursuant to 28 U.S.C. 1915(e)(2)(B). For the reasons explained herein, the action is dismissed in

part but will be permitted to proceed in part.

                                     II.   THE COMPLAINT

       The bulk of Mr. Jones’s 342-paragraph complaint is a recitation of his interactions with

officials of Northern State Prison (“NSP”) between August 2008 and his ultimate release from

prison on September 28, 2012. From this intricate chronology of events, I extract six distinct
types of wrongs that Mr. Jones alleges he suffered: (I) erroneous withholding of portions of Mr.

Jones’s wages and work credits for his prison job; (2) improper extensions of Mr. Jones’s release

date; (3) assignments to top bunks and upper prison tiers despite a medical directive that he be

assigned a bottom bunk in a ground-level cell; (4) denial of adequate access to the prison law

library; (5) transfers to undesirable prison units; and (6) unjustified searches of his cell. (See

Cplt.   ¶J 23—323.) Mr.   Jones also raises a number of allegations surrounding discipline that he

was subjected to in August—September 2011, including claims that he was falsely accused and

convicted of threatening a corrections officer; moved to another cell pending charges, during

which time he was deprived for two weeks of his eyeglasses, toothbrush, and toothpaste; tahtboth

his hearinu and the resulting decision were delayed beyond permissible timelines; and that some

of his personal belongings vent missing while his charges were pending.’ (See Cplt.           1   101—

208.)

          Mr. Jones asserts against the defendants, who are all corrections officers or prison

administrators, claims under 42 U.S.C.     §   1983 for deprivation of due process, violation of his

equal-protection rights, cruel and unusual punishment, inadequate medical treatment, retaliation,

false imprisonment, denial of access to the courts, and conspiracy.2 (CpU.        1 324—39.) He seeks a
declaratory judgment that his rights were violated, injunctive relief against the defendants

barring further harassment or retaliation, and compensatory and punitive damages. (Id.            ¶fflJ 340.)



         Mr. Jones explains that his guilty determination was “rescinded” upon an administrative appeal
and that a new hearing was ordered. (Cplt. ¶ 211.) The complaint does not make clear whether a second
hearing ever occurred.
2
         Mr. Jones refers only to federal law and alleges that he has “no adequate state remedy at law.”
(See Cplt. ¶ 336.) Accordingly, I do not construe his complaint as asserting any claims under state law. I
note, however, that any state tort claim related to his alleged deprivations of wages and property or the
purportedly false disciplinary charges would be barred by the applicable two-year tort statute of
limitations. See infiv, Part IV.a.
                                                     2
                                    III.       LEGAL STANDARDS

         Under the Prison Litigation Reform Act, Pub. L. 104-134.           §   801—810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review prisoner complaints when the

prisoner is proceeding in fonna pauperis. See 28 U.S.C.          §   1915(e)(2)(B). The PLRA directs

district courts to sua sponte dismiss claims that are frivolous or malicious, that fail to state a

claim upon which relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. See 28 U.S.C.          §   l915(e)(2)(B).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C.   §   1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to FederaL

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

That standard is set forth in Ashcroft     i   iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp.     i


Thvomblv. 550 U.S. 544 (2007). To survive the Court’s screening for failure to state a claim, the

complaint must allege “sufficient factual matter to show that the claim is facially plausible.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation marks

omitted). “A daim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678; see also Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d

Cir. 2014). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.” Iqbal, 556 U.S. at 678 (quoting Twonthly, 550 U.S. at

555).

         Pro se pleadings, as always, will be liberally construed. See Homes v. Kerner, 404 U.S.

519, 520 (1972); Glunkv. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “prose




                                                         3
litigants still must allege sufficient facts in their complaints to support a claim.” Mala   i’.   Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

       A plaintiff may have a cause of action under 42 U.S.C.      § 1983 for certain violations of
his constitutional rights. That section provides as follows:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory or the
                District of Columbia, subjects, or causes to be subjected, any
                citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities
                secured by the Constitution and laws, shall be liable to the party
                injured in an action at law, suit in equity, or other proper
                proceeding for redress, except that in any action brought against a
                judicial officer for an act or omission taken in such officer’s
                judicial capacity, injunctive relief shall not be granted unless a
                declaratory decree was violated or declaratory relief was
                 unavailable.

42 U.S.C.   § 1983. To state a claim under § 1983, a plaintiff must allege, first, the vioLation ofa
right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey i

Plains Twp. Police Dep ‘I, 635 F.3d 606, 609 (3d Cir. 201 1); see also West v. Atkins, 487 U.S. 42,

48(1988).

                                         IV.     ANALYSIS

a. Timelincss

        I first assess the timeliness of Mr. Jones’s Complaint. “Although the running of the

statute of limitations is ordinarily an affirmative defense, where that defense is obvious from the

face of the complaint and no development of the record is necessary, a court may dismiss a time-

bared complaint sua sponte under 28 U.S.C.       § 191 5(e)(2)(B)(ii) for failure to state a claim.”
Osneni v Wa Wa’s Mart, 532 F. Appx 110, 111—12 (3d Cir. 2013); see also Hunterson                  i



Disabato, 244 F. App’x 455, 457 (3d Cir. 2007). Causes of action under 42 U.S.C.         § 1983 are

                                                   4
subject to the same two-year statute of limitations as claims for other personal injuries under

New Jersey state law. See Patyrak i’. Apgar, 511 F. App’x 193, 195 (3d Cir. 2013) (citing Dique

v. N.J State Police, 603 F.3d 181, 185 (3d Cir. 2010)); Evans v. Gloucester Twp., 124 F. Supp.

3d 340, 349 (D.N.J. 2015) (citing Pittrnan v. Metuchen Police Dep ‘t, 441 F. App’x 826, 828 (3d

Cir. 2011)). The accrual of a cause of action is a matter of federal law and generally coincides

with the time that the plaintiff suffers injury. See Kach v. Hose, 589 F.3d 626, 634—35 (3d Cir.

2009).

         Mr. Jones filed his complaint with the court on December23, 2Ol3, (DE 1) Thus, any

claims that accrued prior to December 23, 2011 are facially untimely. I will consider, however,

whether the limitations period may have been suspended or tolled. “State law, unless

inconsistent with federal law, also governs the concomitant issue of whether a limitations period

should be tolled.” McPherson v United States, 392 F. App’x 938, 944 (3d Cir. 2010) (quoting

Dique, 603 F.3d at 185). Statutory tolling under New Jersey law must be based on a specifically

identified basis. See, e.g., N.J. Stat. Ann.   §   2A:14—21 (minority or insanity); N.J. Stat. Ann.   §
2A:14—22 (non-residency of persons liable). Nothing in the complaint, however, supports any

statutory basis for tolling.

         Equitable tolling under New Jersey law may arise “where ‘the complainant has been

induced or tricked by his adversary’s misconduct into allowing the deadline to pass,’ or where a

plaintiff has ‘in some extraordinary way’ been prevented from asserting his rights, or where a

plaintiff has timely asserted his rights mistakenly by either defective pleading or in the wrong
                                                                        *5 n.4 (D.N.J. June
forum.” Cason v. Arie St. Police Dep’!, No. 10-497, 2010 WL 2674399, at


         Because Mr. Jones was not incarcerated when he flied his complaint, there is nothing to suggest
that he could receive any benefit under the “prison mailbox rule.” See Houston v. Lack, 487 U.S. 266,
270—71 (1988). I note that the envelope in which Mr. Jones submitted his complaint bears a residential
return address and is postmarked December 20, 2013. (See DE 1-2.)
                                                        5
29, 2010) (quoting Freeman v.8/ale, 347 N.J. Super. 11,31 (Super. Ct. App. Div. 2002)). Again,

the complaint does not articulate any basis for equitable tolling. Accordingly, I will dismiss as

untimely all claims that accrued before December 23, 2011. This includes all of Mr. Jones’s

claims concerning the disciplinary charge against him and his related punitive confinement in

August and September 2011.

Ii. Cruel and Unusual Punishment and Inadequate Medical Treatment

       An Eighth Amendment claim under the Cruel and Unusual Punishment Clause includes

both a subjective and an objective component: (I) that the defendant prison official acted with a

culpable state of mind and (2) that the conduct in question was sufficiently harmful to become a

constitutional violation. See Ricks v. Shover, 891 F.3d 468, 473 (3d Cir. 2018). Cruel and

Unusual Punishment claims may be divided into those alleging excessive force and those

concerning the conditions of confinement. See Hudson v McMillian, 503 U.S. 1, 8—9 (1992). AS

to the latter, the Eighth Amendment requires prison officials to “provide humane conditions of

confinement,” but it “does not mandate comfortable prisons.” Farmer v. Brennan, 511 U.S.

825, 832 (1994) (quoting Rhodes v. Chapman, 452 U.S. 337, 349 (1981)). “[Ejxtreme

deprivations are required to make out a conditions-of-confinement claim. Because routine

discomfort is a part of the penalty that criminal offenders pay for their offenses against society,

only those deprivations denying the minimal civilized measure of life’s necessities are

sufficiently grave to form the basis of an Eighth Amendment violation.” Hudson, 503 U.S. at 9

(internal quotation marks and citations omitted).

        A claim may encompass, not just direct infliction of harm, but also deliberate

indifference to a medical need. To state a claim, an incarcerated plaintiff must allege the

existence of a serious medical need and that facility staff demonstrated deliberate indifference to



                                                    6
that medical need. Pearson v. Prison Health Serv., 850 F,3d 526, 534 (3d Cir. 2017); Mattern v.

City ofSea Isle, 657 F. App’x 134, 138 (3d Cir. 2016); Gites v. Kearney, 571 F.3d 318, 330 (3d

Cir. 2009). The Third Circuit has staled that “a medical need is ‘serious’ for purposes of a denial

of medical care claim if it is either ‘one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attention.” Mallen,, 657 F. App’x at 139 (quoting Monmouth Cty. Corr. Inst. Inmates

v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987)).

       A finding of deliberate indifference requires a demonstration that the defendant had the

requisite stale of mind, i.e.. knowledge of a serious medical risk and disregard for that risk. See

Parkell v. Danberg, 833 F.3d 313, 335. 337 (3d Cir. 2016); NaMe v Camden Cty. Corr.

Facility, 318 F.3d 575, 582 (3d Cir. 2003); see also Whilley v. Athers, 475 U.S. 312, 319 (1986)

(finding that an Eighth Amendment violation requires a showing of “obduracy and

wantonness”); Palakovic      K   iVerze!, 854 F.3d 209, 227 (3d Cir. 2017) (equating deliberate

indifference with at least “reckless[] disregard [forj a substantial risk of serious harm.”). The

Third Circuit has identified a variety of forms that deliberate indifference may commonly take,

including “where the prison official (1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Parkell, 833 F.3d at 337 (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999D; see also Natale, 318 F.3d at 582. A mere “inadvertent failure to provide adequate

medical care”—i.e., negligent diagnosis or treatment—will not create an Eighth Amendment

ejaim. Este/le   K   Gamble, 429 U.S. 97, 105—06 (1976); Parke/I, 833 F.3d at 337.




                                                     7
          Mr. Jones’s Eighth Amendment medical claims alleges that, because of his knee and back

injuries, a medical pass entitled him to assignment to a bottom bunk in a ground-floor cell, but

that the prison authorities failed to give him such a bunk assignment. (See Cplt.        ¶ 328.) The
relevant allegations dating from within the limitations period (i.e., after December 23, 2011),

assumed to be true for purposes of this motion to dismiss, are as follows: After numerous

requests for a transfer from NSP’s F-Unit, on April 4,2012, Mr. Jones was moved to A-Unit, but

assigned a fourth-tier cell. (See Cplt.   ¶ 277, 279, 283, 290, 292, 295, 298—99.) On the same day,
he alerted defendant    Sgt. Castro that he had a medical directive to be assigned a bottom bunk in a
ground-floor cell, and Sgt. Castro “stated that he would take care of this.” (Id.   ¶ 299.) When the
bunk reassignment did not occur, on April 1, 2012, Mr. Jones spoke to defendant Sgt. Mercado

on April 10, 2012, and again to Sgt. Castro on April 11, 2012. Both said they would address the

issue. (See Id.   ¶ 30 1—02.) Mr. Jones alleges that on April 24, 2012, he submitted an
administrative remedy form concerning Sgt. Castro’s failure to reassign him to a bottom bunk in

a ground-floor cell. (Id.   ¶ 305.) On April 26, 2012, he again again talked to   Sgt.

Mercadoexplaining that a corrections lieutenant had given verbal approval of a transfer to a

bottom bunk in a lower ceLl. This time, Sgt. Mercado “stated that he didn’t believe the Plaintiff.”

(ifi.   ¶ 308.) Mr. Jones sent a letter to defendant Commissioner Lanigan’s office concerning this
issue on April 27, 2012. Resubmitted further administrative remedy forms on May 10, May 15,

and May 18, 2012. (Id.      ¶J 309—12.) On June   12, 2012, again asked Sgt. Mercado about being

moved. Sgt. Mercado became “somewhat irate” and “told the Plaintiff that he would speak with

the area [lieutenant] about having the Plaintiff moved somewhere in the prison.” (Id.         ¶ 316.) Re
explains that, later that day, he was moved back to F-Unit, though he does not state what bunk or

level he was placed on. (Id. ¶! 317—1 8.)



                                                     8
       These allegations are sufficient to survive this Court’s preliminary screening as a claim of

deliberate indifference to a serious medical need against Sgt. Castro and    Sgt. Mercado. Mr. Jones
has sufficiently alleged that his knee and back injury constituted a serious medical condition as

he has asserted that prison medical staff had determined that they required his assignment to a

bottom bunk in a ground-floor cell. See Ala/tern, 657 F. App’x at 139. Sgt. Castro’s and Sgt.

Mercado’s refusal to reassign Mr. Jones to a ground-floor cell could be interpreted as deliberate

indifference to the need for medical treatment prescribed by the prison authorities themselves.

See Par/cell, 833 F.3d at 337. Prior decisions from within this District have found similar claims

sufficient to survive preliminary screening. See Matins   i’.   Sims, No. 17-3815, 2018 WL 2230550,

at *6 (D.N.J. May 16, 2018) (permitting Eighth Amendment claims to proceed against

defendants who “denied him his prescribed pain medication, refused to honor his first-floor and

bottom-bunk passes, and ignored his complaints of constant pain”); Adeyi v. FCI Ft. DLt Health

Servs., No. 09-5316, 2010 WL 1838463, at *6 (D.N.J. May 4,2010) (finding that bottom-bunk

pass demonstrated serious medical need and that refusal “to relieve plaintiff from snow removal

and top bunk assignment” supported allegation of deliberate indifference); Jones v. Glover, No.

09-2506, 2010 WL 2326187, at          10 (D.N.J. June 7, 2010). Accordingly, these claims will be

permitted to proceed as against Sgt. Castro and Sgt. Mercado only. As the complaint does not

allege personal involvement by any other defendant, these Eighth Amendment claims are

dismissed as against all other defendants.

        The complaint also alleges that that Mr. Jones submitted a prison medical request to see a

doctor on March 29, 2012, and was seen by a doctor five days later, on April 3,2012. (See Cplt.

¶IJ 296—97.) He also allegedly sought medical treatment on April       10 and on April 16, 2012, but it

appears that he received treatment in response, and there are no further allegations in relation to



                                                  9
these medical complaints. (See CpU.     ¶f 300,   303—04.) These additional allegations do not

support any separate medical-treatment claim.

          The Complaint alleges that unpaid wages deprived him of the means “to acquire basic

hygiene items and human essentials,” and indeed “the bare necessities of life.” (Cplt.            ¶ 331.) The
last month for which Mr. Jones was allegedly denied proper pay was November 2011. (Cplt.                    ¶
273 (citing account stated dated Dec. 20, 2011.) The complaint was therefore tiled out of time,

Ic., more than two years after these claims had accrued. In any case, Mr. Jones indicates that he

subsequently received his pay (though not his work credits) for October and November 2011.

(Cplt.   ¶ 284.) More fundamentally, it is “well-settled that prisoners have.     .   .   no inherent

constitutional right to wages for work performed while incarcerated.” Loyal v. Lanigan, No. 15-

5769, 2016 WL 4545308, at *4 (D,N.J. Aug. 30, 2016) (collecting cases).

          An additional claim that must be considered one under the Eighth Amendment is Mr.

Jones’s argument that his release from prison was improperly delayed.4 (Sec DE I                ¶ 330.) A
claim for detention after the expiration of a term of imprisonment has three elements:

                 (1) a prison official had knowledge of the prisoner’s problem and
                 thus of the risk that unwarranted punishment was being, or would
                 be, inflicted; (2) the official either failed to act or took only
                 ineffectual action under the circumstances, indicating that his
                 response to the problem was a product of deliberate indifference to
                 the prisoner’s right; and (3) a causal connection between the
                 official’s response to the problem and the unjustified detention.

Montanez v. Thompson, 603 F.3d 243, 252 (3d Cir. 2010). Such claims are potentially subject to

the bar of Heck v. Humphrey, 512 U.S. 477 (1994), unless a plaintiff can show that his

conviction or imprisonment was “reversed on direct appeal, expunged by executive order,


        Mr. Jones alleges that his incarceration beyond what he contends should have been his release date
violated his due process rights. (DE I ¶ 330.) The Third Circuit has made clear that civil-rights claims for
“over-detention” are properly analyzed under the Cruel and Unusual Punishment Clause of the Eighth
Amendment, See, e.g., Wharton v. Danberg, 854 F.3d 234, 241 (3d Cir. 2017).
                                                     10
declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486—87; see

also Glenn          i       Pa. Bet, ofProb. & Parole, 410 F. App’x 424, 426 (3d Cir. 2011) (“Were we to

agree with [plaintiff] that he has been imprisoned beyond the expiration of his sentence, that

would necessarily imply that the Parole Board has incorrectly determined his release date or has

failed to timely release him. Because no court has so held, [plaintiffsl action is barred by

Heck.”).5

        Mr. Jones alleges two factual circumstances related to his ultimate release date. First, he

alleges that the purportedly false disciplinary proceedings against him in August and September

2011 led to a 180-day loss of commutation time. (See DE I                ¶   192.) He alleges that, upon an

administrative appeal, an associate administrator issued a decision that “rescinded the guilty

decision    .   .   .   ,   ordered a new hearing and suspended only a portion of the sanction imposed[;]

[s]uspending, in specific, the 180-days administrative segregation aspect of it; ‘and not the.

180-day loss of commutation time portion of it’.” (Id.             ¶ 211.) Mr. Jones explains that, three days
later, defendant Assistant Superintendent Paladino “improperly approved the 180-day loss of

commutation time aspect of the sanction.” (Id.              ¶ 212.) Jones says that he appeared before the
prisons classification committee on October 19, 2011, at which time he was advised that, due to

his loss of commutation time, his release date was changed from May 2012 to November 4,

2012. (Id. ¶jJ 247, 252.) During parole proceedings in November 2011, Jones raised his claims

regarding the invalidity of the disciplinary charge, but his release date remained November 4,

2012. (See id.               ¶ 264—68.) At the end of May 2012, he submitted a letter and administrative

         I note that the Third Circuit applies the Heck bar to such cases even when a plaintiff is no longer in
custody and therefore cannot invoke habeas corpus to in an attempt to meet the Heck favorable-termination
requirement. See Dee,ner v Beard, 557 F. App’x 162, 163—67 (3d Cir, 2014). The result may be that, in
practical terms, prisoners must usually pursue such claims while incarcerated, or else lose them.
                                                             II
grievance to NSP officials claiming that he “was being held beyond his maximum May 17, 2012

sentence date,” but the release date remained the same. (Id          ¶17 314—15.)
        This claim appears to be explicitly barred under Heck v. Humphrey. In effect, Mr. Jones

is asking the Court to determine that the Parole Board’s finding as to his proper release date was

erroneous. The Third Circuit has specificalLy found that this sort of claim is barred unless the

plaintiff can demonstrate that the propriety of his imprisonment was reversed or at least called

into question by an authorized state body, or as the result of a federal habeas proceeding. See

Glenn, 410 F. App’x at 426. Mr. Jones has not alleged any such circumstances.

        Mr. Jones additionally alleges that, on June 14, 2012, he “received notice from the

Cumberiand County Superior Court Law Division advising him that 314-days of county jail

credit being sought by     .   .   .   him had been corrected, providing him with an amended Judgment of

Conviction (JOC) reflecting this and that NSP OFFICIALS HAD been copied with the same.”

(DR 1   ¶ 320.) This, he says, should have prompted his release but “NSP officials refused to
bring about his release date.” (Id.) He contends that he further sought 314 days of county jail

credits from the Cumberland County Superior Court Law Division; the outcome of that petition

is not stated. (Id.   ¶ 322.) Mr. Jones’s actual release date was      September 18, 2012.

         These allegations are insufficient to state a claim for cruel and unusual punishment. To

begin with. Mr. Jones has pled no facts to overcome the bar of Heck v Humphrey, Beyond that,

he has not alleged that any specific defendant had knowledge that he was being improperly

incarcerated. He has not explained the term of his sentence or the factors employed to determine

his ultimate release date, so as to show that his continued incarceration was in fact improper.

Neither has he pleaded facts suggesting that any defendant was deliberately indifferent to his

improperly prolonged incarceration.


                                                           12
       Accordingly, all claims under the Eighth Amendment, except those related to cell

assignment as against Sgt. Castro and Sgt. Mercado, are dismissed.

c. Denial of Access to the Courts

       An inmate has a constitutional right of meaningful access to the courts. which

incorporates a right of access to legal reference materials.6 Lewis v. Casey, 518 U.S. 343, 346

(1996); Bounds v. Smith, 430 U.S. 817, 821—28 (1977). This right is not, however, “an abstract,

freestanding right to a law library or legal assistance.” Lewis, 518 U.S. at 351; see also

Pallipurath v. N.J Dep ? of Corr., No. A-i 671-1ST!, 2017 WL 3297456, at I (N.J. Super. Ct.
                                                                        *



App. Div. Aug. 3,2017), certjf denied, 232 N.J. 54(2018). Rather, such plaintiffs must allege

and demonstrate actual resulting injury—Le., “that they lost a chance to pursue a ‘nonfrivolous’

or ‘arguable’ underlying claim.” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008). Thus a

plaintiff must describe the underlying, predicate claim with sufficient specificity and must

identify the lost remedy. Id. at 205—06. Because an access-to-the-courts claim is often

redundant—it is ordinarily a backstop for the substantive, underlying claim—a plaintiff must

further show that there is no remedy for the claimed harm other than an access-to-the-courts

claim. Christopher v. Harbury, 536 U.S. 403, 415 (2002); Monroe, 536 F.3d at 205—06.




6        The New Jersey Administrative Code also explicitly defines rights of meaningful legal access.
NJ. Admin. Code § IOA:6-2.l to -2.16; see also Taylor v Hendricks, No. 04-5864, 2006 WL 2532990.
at *3 (D.N.J. Aug. 31.2006). These statutory’ rights generally become relevant in judicial review of final
agency decisions by the New Jersey Department of Corrections. See, e.g., Lumumba v.N.J Dept of
Con,, No. A-4784-14T2, 2017 WL 1244337, at *12 (N.J. Super. Ct. App. Div. Apr. 5,2017; Garcia v.
NJ. Dept of Co,t, No. A-0277-14T1, 2016 WL 3389774, at I (N.J. Super. Ct. App. Div. June 21,
                                                               *

2016); Conley v N.J Dep’tofCorn.,2008 WL4108052,at           *1_2 (N.J. Super. Ct. App. Div. Sept. 6,
2008). This court lacksjurisdiction to conduct a review of the Department of Corrections’ decisions. See
Thompson v. Union Cry. Div. ofSoc. Sen’s., No. 07-4928, 2010 WL 457742, at *2(D.N.J. Feb. 5,2010)
(citing (‘hicago, RI. & P.R. Ca v. Snide, 346 U.S. 574, 581 (1954)), affd389 F. App’x 95 (3d Cir.
2010).
                                                     13
        Mr. Jones alleges that submitted “daily law library requests,” but generally received law

library passes for only a few days per month. (Cplt.     C   278, 287—88, 306, 318.) He contends that

he needed greater law library access “to do the necessary legal research and [to get] basic legal

materials to prepare and file pleadings in both his pending legal actions and for contemplated

litigation.” (Cplt.   ¶ 282, 289.) Mr. Jones asserts that on April 24, 2012, he requested extended
library access from the prison librarian, but that the librarian was unfamiliar with a procedure for

extended access. (Cplt.    ¶ 307.)
        Mr. Jones fails to state an actual injury for the purposes of an access-to-the-courts claim.

He details library requests and passes he received, but makes no specific allegations as to how

the limitation on access caused him to sacrifice a meritorious claim. “[Pjrison law libraries and

legal assistance programs are not ends in themselves, but only the means for ensuring ‘a

reasonably adequate opportunity to present claimed violations of fundamental constitutional

rights to the courts.” Lewis. 518 U.S. at 351 (quoting Bounds, 430 U.S. at 825)). Pleading an

access-to-the-courts claim requires a plaintiff to show “that [he] lost a chance to pursue a

‘nonfrivolous’ or ‘arguable’ underlying claim” and that the underlying claim represented “more

than mere hope.” Monroe, 536 F.3d at 205—06). Mr. Jones has not identified any claim that he

lost the chance to pursue. Accordingly, this claim is dismissed upon screening.

d. False Imprisonment and Due Process Violations

        Mr. Jones’s false-imprisonment and due-process claims seem to arise from the

disciplinary proceedings against him in August—September 2011. These, he says, resulted in

punitive cell reassignment, deprivation of eyeglasses and hygiene items, and ultimately the

disappearance of some of his property. (See Cplt.    ¶ 330, 333—34.) As noted above, all   of these




                                                    14
claims had accrued by the end of September 201 1; they precede the two year limitations period

and must be dismissed as untimely. (See CpU.      ¶17   101—213.)

           To the extent that Mr. Jones generally alleges that the defendants violated procedures

dictated by Title IOA of the New Jersey Administrative Code, he has failed to identi’ a specific

factual basis for such a claim. (See Cplt. ¶17324—25.) Furthermore, violations of Administrative

Code provisions alone could not form the basis for a       §   1983 claim, which must allege a violation

of”a right secured by the Constitution and laws of the United States.” West, 487 U.S. at 48; see

also Thompson v. Union Cty. Div. ofSoc. Servs., No. 07-4928, 2010 WL 457742, at *2 (D.N.J.

Feb. 5, 2010) (“Section 1983 imposes liability on state actors for violations of rights protected by

the Constitution, not for disagreements with state agency decisions.”), affd 389 F. App’x 95 (3d

Cir. 2010). To the extent that Mr. Jones alleges that his deprivation of proper wages violated due

process (see DE 17331), I have noted above that claims concerning this issue are untimely. To the

extent that Mr. Jones alleges that extensions of his release date violated due process (see Cplt.       ¶
330), the Supreme Court has held that “a prisoner in state custody cannot use a        §   1983 action to

challenge ‘the fact or duration of his confinement.” Wilkinson v. Do/son. 544 U.S. 74,78 (2005)

(quoting Freiser v. Rodriguez, 411 U.S. 475, 489 (1973)). Jones is no longer in custody, but

beyond that, the reasoning of pp. 10—13 & n.4. supra. would call for dismissal, and is

incorporated here. Accordingly, Mr. Jones’s false-imprisonment and due-process claims must be

dismissed.

e. Equal Protection

           The Equal Protection Clause of the Fourteenth Amendment provides that no State shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend

XIV,   §   I. The Supreme Court has described this as “a direction that all persons similarly situated



                                                    15
should be treated alike.” City ofCleburne v. Cleburne Living Cm, 473 U.S. 432, 439 (1985). An

equal-protection claim thus requires a showing that (1) the plaintiff is a member of a protected

class and (2) the plaintiff was treated differently from others similarly situated. Oliveira v.

Township ofIrvington, 41 F. App’x 555, 559 (3d Cir. 2002); see also Johnson v. Fuentes, 704 F.

App’x 61,65 (3d Cir. 2017); Kazar v. SlipperyRock Univ., 679 F. App’x 156, 162 (3d Cir.

2017); Shumcrn a rd. Shertzer v. Penn Manor Seli, Dist, 422 F.3d 141, 151 (3d Cir. 2005).

Persons are considered similarly situated when they are “alike in all relevant aspects.” Srartzell v.

City ofPhila., 533 F.3d 183, 203 (3d Cir. 2008) (internal quotation marks omitted).

        A successful claim requires proof that the plaintiff have been subjected to intentional or

purposeful discrimination. Hassan v. City ofiV Y., 804 F.3d 277, 294 (3d Cir. 2015); Shunian.

422 F.3d at 151. A plaintiff must show discriminatory purpose by demonstrating that the

defendant took the challenged action “at least partially because the action would benefit or

burden an identifiable group.” Doe cx reL Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 548

(3d Cir. 2011) (citing Pers. Adm r v. Feeney, 442 U.S. 256, 279 (1979)); see also Ashcroft v.

Iqbal, 556 U.S. 662, 676—77 (2009) (finding that stating discrimination claim requires pleading

facts that show challenged policy was adopted “not for a neutral, investigative reason but for the

purpose of discriminating”).

        While Mr. Jones nominally invokes the Equal Protection Clause (Cplt.        ¶ 325), he has
included no facts supporting such a claim. He has not alleged that he is a member of a protected

class; nor has he included any facts pertaining to similarly situated persons. Accordingly, any

equal-protection claim is dismissed.

f.   Retaliation




                                                   16
         An incarcerated plaintiff may plead a claim for retaliation by alleging that “(1) he

engaged in constitutionally protected conduct[,] (2) he suffered an adverse action[,] and (3) the

constitutionally protected conduct was a substantial or motivating factor for the adverse action.”

Brand’   i Varano,   717 F. App’x 146, 149 (3d Cir. 2017); see also Rauser v. Horn, 241 F.3d 330,

333—34 (3d Cir. 2001). “[G]ovemment actions, which standing alone do not violate the

Constitution, may nonetheless be constitutional torts if motivated in substantial part by a desire

to punish an individual for exercise of a constitutional right.” Allah      i   Seiverling, 229 F.3d 220,

224—25 (3d Cir. 2000) (alteration in original) (quoting Thaddeus-Xv. Blat/cr, 175 F.3d 378, 386

(6th Cir. 1999)); see also Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003). It is well

established that an inmate’s tiling of a grievance constitutes conduct protected by the First

Amendment. See Laurensan v. Romarowics. 528 F. App’x 136, 139 (3d Cir. 2013); Mack i’.

Yost, 427 F. App’x 70, 72 (3d Cir. 2011) (“Filing a formal prison grievance clearly constitutes

protected activity..    . .“);   see also Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2076); Mitchell,

318 F.3d at 530.

          An action is considered adverse if it would be “sufficient to deter a person of ordinary

firmness from exercising his constitutional rights.” Mack       &   Warden Lore/to [‘C’!, 839 F.3d 286.

297 (3d Cir. 2016); see also Watson, 834 F.3d at 422 n.6; Mitchell, 318 F,3d at 530. Whether the

action in question meets this standard “is an objective inquiry and ultimately a question of fact.”

Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012); see also Allah, 229 F.3d at 225.

          Once a plaintiff has shown evidence of protected conduct and an adverse action, the

question is whether there is a causal link between the two. See Rauser, 241 F.3d at 333. At that

stage, the plaintiff first bears the burden to show that the protected conduct was a substantial or

motivating factor underlying the adverse action, and the burden then shifis to the defendant to



                                                       17
show that it would have taken the same action regardless of the plaintiffs protected conduct. Id,’

see also Watson, 834 F.3d at 831. Where a causal link cannot be shown with direct evidence, a

plaintiff may try to satis1’ the initial burden circumstantially by demonstrating “(1) an unusually

suggestive temporal proximity between the protected activity and the allegedly retaliatory action,

or (2) a pattern of antagonism coupled with timing that suggests a causal link.” [Va/son, 834 F.3d

at 422.

          Mr. Jones alleges that virtually all conduct he has described by the defendants, including

failure to follow his medical directive, the allegedly false disciplinary charge, the deprivation of

wages, the theft of his personal property. and the deprivation of access to the courts, constituted

retaliation for his grievance filings and his prior lawsuits against prison defendants. (Cplt.   ¶ 335.)
As already explained above, claims concerning the bulk of these events must be dismissed as

untimely. Most also lack an allegation of circumstances suggesting a causal link.

          I conclude, however, that Mr. Jones has included sufficient factual allegations to support

retaliation claims against Sgt. Mercado and Lt. Flemming based upon their reassignment of Mr.

Jones to F-Unit after he complained about the failure to honor his medical pass for a ground-

floor cell assignment. Among other acts, Mr. Jones’s allegations that he filed administrative

remedy forms and letters of complaint concerning the failure to reassign him to a ground-floor

cell clearly constituted conduct protected by the Free Speech Clause of the First Amendment.

(See Cplt.   ¶ 307, 309—13.) Furthermore, he alleges that Sgt.   Mercado and Lt. Flemming became

angry when he made an additional request to be moved and then reassigned him to F-Unit, which

he alleges was subject to a “higher level of security.” Those allegations, as well as the temporal

proximity of the protected acts and the alleged retaliation, could state a claim of an adverse

action and purposeful retaliation as a consequence. (See Cplt.    ¶ 290, 3 16—17.) Accordingly,     Mr.



                                                   18
Jones’s retaliation claim will be permitted to proceed against Sgt. Mercado and Lt. Flemming

only.

        No other defendant is adequately alleged to have been personal involved in any alleged

retaliatory acts. While he alleges that limitations on his library access were retaliatory, he has not

alleged that any particular defendant was responsible for granting library access. He contends

that the prison librarian, defendant Gillespie,7 denied a request for extended library access and

“claimed to not be familiar with any extended I OA legal access procedure.” (Cplt.         ¶ 307.)   Mere

unfamiliarity with proper prison procedures does not suggest a retaliatory motive.

        While Mr. Jones seems to allege that searches of his cell after he was transferred to F-

Unit were retaliatory, he does not identify any defendant who was responsible for these searches

or provide any facts suggesting that they were retaliatory. For these reasons, all claims for

retaliation, except those against   Sgt. Mercado and U. Flemming. must be dismissed.
g. Conspiracy

        Mr. Jones frames virtually all of his claims as conspiracy claims. (See Cplt.       ¶flf 324—35.)
To state a claim for conspiracy under     §   1983, a plaintiff must allege that “persons acting under

color of state law conspired to deprive him of a federally protected right.” Ridgewood Rd. of

Educ. v. N.E. cx ret. ME., 172 F.3d 238, 254 (3d Cir. 1999), superseded in part by statute on

other grounds as recognized by P. P. ex rd. Al/chad P.        i’.   W chester Area Sc/i. Dist. 585 F.3d

727. 730 (3d Cir. 2009). A    §   1983 claim for civil-rights conspiracy must show an understanding

or “meeting of the minds” with facts demonstrating agreement and concerted action. See

Siartzett, 533 F.3d at 205. If there is a lack of direct evidence, an agreement or meeting of the

minds may be established by circumstantial evidence, such as by identifying interactions


         Mr. Jones does not actually list any Gillespie among the defendants in the caption of his pleading
or in the “DEFENDANTS” section. (See CpIt. at I & ¶ 6—22.)
                                                      19
between the conspirators, the approximate timing of the agreement. the parties in agreement, and

the period or object of the conspiracy. Ii

       For the most part, Mr. Jones does not include any factual allegations that would support

an allegation that any defendants agreed or took concerted action to violate his rights. Reading

the complaint most favorably to Mr. Jones, however, it could be inferred that Sgt. Mercado’s and

Lt. Flemming’s actions in reassigning Mr. Jones to F-Unit in purported retaliation for his

exercise of his First Amendment rights were conceded. (See Cplt. j 316—17.) Accordingly, Mr.

Jones’s conspiracy claim against Sgt. Mercado and U. Flemming will be permitted to proceed in

relation to the cell reassignment, but all other conspiracy claims will be dismissed.

                                     V.      CONCLUSION

        For the foregoing reasons, upon screening under 28 U.S.C.    §   191 5(e)(2)(B), Mr. Jones’s

claims for deliberate indifference to a medical need against sgt. Castro and Sgt. Mercado and his

claims for retaliation and conspiracy against Sgt. Mercado and Lt. Hemming will be permitted to

proceed. All other claims and defendants will be dismissed from this action.

        These dismissals are without prejudice to the filing, within 30 days, of a properly

supported motion to amend the complaint to cure the deficiencies identified in this opinion. An

appropriate order follows.



DATED; February 26, 2019
                                                              KEVIN MCNULTY
                                                              United States District Judge




                                                 20
